Exhibit 10.76

English Translation

Power of Attorney

I, a shareholder of Tianjin Jinhu Culture Development Co., Ltd. (hereinafter
referred to as “Tianjin Jinhu”), aggregately hold 50% of the equity of the
Company and hereby agree to authorize Fox Information Technology (Tianjin)
Limited (hereinafter referred to as “Video Tianjin” or the “Authorized Person”)
to exercise the shareholder’s rights associated with the said 50% of
shareholding, and hereby irrevocably authorize the Authorized Person to exercise
the following rights within the term of validity of this Power of Attorney:

I authorize the Authorized Person to act as my full-fledged representative and
as the holder of 50% of stock equity of Tianjin Jinhu to exercise all rights
that I enjoy as shareholder according to laws and the Company’s articles of
association, including the right to propose the holding of shareholders’
meetings, receive any notices regarding the holding of shareholders’ meetings
and rules of proceedings, attend shareholders’ meetings of Tianjin Jinhu and
exercise all voting powers as the holder of 50% of shares of the Company
(including acting as my authorized representative at shareholders’ meetings of
Tianjin Jinhu to nominate and appoint directors, General Manager, Financial
Director and other senior executives of Tianjin Jinhu, decide dividend
distributions, etc.), sell or assign the 50% shareholding that I hold in Tianjin
Jinhu, etc.

The Authorized Person has the right to designate the individual appointed by its
board of directors (or Executive Director) to exercise the rights granted by the
authorizing party hereunder.

This Power of Attorney shall remain valid for ten years from the date of
execution unless the Business Operation Agreement signed by and among Tianjin
Jinhu, Video Tianjin, other shareholders of Tianjin Jinhu and me on December 4,
2013 is terminated early due to whatsoever reason. Upon expiration of the term
of this Power of Attorney, if requested by Video Tianjin, I shall extend the
term of this Power of Attorney as requested.

 

Authorizing Party: Ye Deng (Signature)  

 

Date: December 4, 2013

Authorized Person: Fox Information Technology (Tianjin) Limited

(Seal):

Date: December 4, 2013



--------------------------------------------------------------------------------

Power of Attorney

I, a shareholder of Tianjin Jinhu Culture Development Co., Ltd. (hereinafter
referred to as “Tianjin Jinhu”), aggregately hold 50% of the equity of the
Company and hereby agree to authorize Fox Information Technology (Tianjin)
Limited (hereinafter referred to as “Video Tianjin” or the “Authorized Person”)
to exercise the shareholder’s rights associated with the said 50% of
shareholding, and hereby irrevocably authorize the Authorized Person to exercise
the following rights within the term of validity of this Power of Attorney:

I authorize the Authorized Person to act as my full-fledged representative and
as the holder of 50% of stock equity of Tianjin Jinhu to exercise all rights
that I enjoy as shareholder according to laws and the Company’s articles of
association, including the right to propose the holding of shareholders’
meetings, receive any notices regarding the holding of shareholders’ meetings
and rules of proceedings, attend shareholders’ meetings of Tianjin Jinhu and
exercise all voting powers as the holder of 50% of shares of the Company
(including acting as my authorized representative at shareholders’ meetings of
Tianjin Jinhu to nominate and appoint directors, General Manager, Financial
Director and other senior executives of Tianjin Jinhu, decide dividend
distributions, etc.), sell or assign the 50% shareholding that I hold in Tianjin
Jinhu, etc.

The Authorized Person has the right to designate the individual appointed by its
board of directors (or Executive Director) to exercise the rights granted by the
authorizing party hereunder.

This Power of Attorney shall remain valid for ten years from the date of
execution unless the Business Operation Agreement signed by and among Tianjin
Jinhu, Video Tianjin, other shareholders of Tianjin Jinhu and me on December 4,
2013 is terminated early due to whatsoever reason. Upon expiration of the term
of this Power of Attorney, if requested by Video Tianjin, I shall extend the
term of this Power of Attorney as requested.

 

Authorizing Party: Xuemei Zhang (Signature)  

 

Date: December 4, 2013

Authorized Person: Fox Information Technology (Tianjin) Limited

(Seal):

Date: December 4, 2013